DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 11 are objected to because of the following informalities
Claim  4 recites the limitation "the low side electrode" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim  11 recites the limitation "the connector" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner suggests applicant to review claims for similar and/or additional informalities.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 14, 18, 22, 24, 26, 28, 36, 39  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busemann et al. (EP 280277 A1, cited by applicant)
Regarding claim 1, Busemann et al. teach A support structure of an electrical cable monitoring system, the support structure (Note 1 Fig. 1) comprising: 
an elongate body configured to extend along an axis defined by an electrical cable that includes a central conductor, an insulating layer concentric to the central conductor, and a shielding layer concentric to the insulating layer, wherein the body comprises an interior surface concentric to the axis and configured to engage a cable accessory disposed on the electrical cable; (Note Fig. 1 below)

    PNG
    media_image1.png
    836
    794
    media_image1.png
    Greyscale

a first electrode attached to the interior surface of the body and configured to operatively couple to the cable accessory (broadly interpreted as jacket of cable); (Note 140, Fig. 3)
a second electrode attached to the body and configured to operatively couple to the shielding layer; (Note 142, 144 Fig. 3) and 
a monitoring device (Note PCB, par. 100 and 101) attached to the interior surface and operatively coupled to the first electrode and the second electrode, wherein the monitoring device is configured to monitor one or more conditions of the electrical cable or the cable accessory. (Note voltage par. 100)

Regarding claim 3, Busemann et al. teach wherein the body defines an exterior surface, and wherein the second electrode is disposed on the exterior surface. (Note at least 142 is located on body, Fig. 2a)
Regarding claim 4, Busemann et al. teach wherein the first electrode comprises a contact pad (Note 150, Fig. 2b) and a spring member configured to urge the contact pad toward the low side electrode. (Note urging means 160 or 161)

Regarding claim 14, Busemann et al. teach a third electrode attached to the body and configured to operatively couple to a semi-conductive layer (100, Fig. 1 and par. 55) of the electrical cable, wherein the semi-conductive layer (100, Fig. 1 and par. 55)  is disposed between the insulating layer (90, Fig. 1 and par. 55) and the shielding layer.(Note 102, Fig. 1 and par. 55)

Regarding claim 18, Busemann et al. teach wherein the body comprises a plurality of segments arranged axially or longitudinally relative to the axis. (Note Fig 1,  each half of housing 25)
Regarding claim 22, Busemann et al. teach a connection band attached to the body and configured to surround at least a portion of the electrical cable. (insulating foam 160, at least Fig. 2a) 
Regarding claim 24, Busemann et al. teach wherein the first electrode comprises a flexible conductive membrane. (Note at least 141 and 140 of Fig. 2B,  )
Regarding claim 26, Busemann et al. teach A method of installing a support structure of an electrical cable monitoring system, (Note installation in Fig, 2a) the method comprising: 
aligning an interior surface of an elongate body of the support structure concentric to an electrical cable defining an axis, (Note Fig. 1 and Fig. 2a) and wherein the electrical cable includes a central conductor, an insulating layer concentric to the central conductor, and a shielding layer concentric to the insulating layer; 

    PNG
    media_image1.png
    836
    794
    media_image1.png
    Greyscale

engaging a cable accessory (broadly interpreted as jacket of cable) with a first electrode attached to the interior surface; (Note 140, Fig. 3)
engaging the shielding layer with a second electrode attached to the body; (Note 142, 144 Fig. 3) and 
operatively coupling a monitoring device (Note PCB, par. 100 and 101) to the first electrode and the second electrode, wherein the monitoring device is configured to monitor one or more conditions of the electrical cable or the cable accessory. (Note voltage par 100)
Regarding claim 28, Busemann et al. teach wherein the body defines an exterior surface, and wherein the second electrode is disposed on the exterior surface. (Note at least 142 is located on body, Fig. 2a)
Regarding claim 36, Busemann et al. teach wherein the body comprises a pair of half shell portions joined by a hinge, wherein aligning the body comprises aligning a first half shell of the pair of half shells with the electrical cable, and wherein engaging the cable accessory comprises closing a second half of the pair of half shells. (Note at least Fig. 2A)
Regarding claim 39, Busemaan et al. teach A system comprising: 
an electrical cable that includes a central conductor, an insulating layer concentric to the central conductor, and a shielding layer concentric to the insulating layer; 

    PNG
    media_image1.png
    836
    794
    media_image1.png
    Greyscale

a cable accessory disposed on the electrical cable; (broadly interpreted as the jacket of the cable)
a support structure of an electrical cable monitoring system, (Note 1, Fig. 1) the support structure comprising: 
an elongate body configured to extend along an axis defined by the electrical cable, (Note 25, Fig. 1) wherein the body comprises an interior surface concentric to the axis and configured to engage the cable accessory; (Note Fig. 2A)
a first electrode attached to the interior surface of the body and configured to operatively couple to the cable accessory; (Note 140, Fig. 3)
and 
a second electrode attached to the body and configured to operatively couple to the shielding layer; (Note 142, 144 Fig. 3) and 
a monitoring device attached to the interior surface (Note PCB, par. 100 and 101) and operatively coupled to the first electrode and the second electrode, wherein the monitoring device is configured to monitor one or more conditions of the electrical cable or the cable accessory. (Note voltage par. 100)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Busemann et al. (EP 280277 A1, cited by applicant) in view of Tu et al. (CN 10685543 A)
	Busemann et al. teach the instant invention except:
Regarding claim 5, Busemann et al. does not teach wherein the monitoring device comprises at least one of a temperature sensor, current sensor, voltage sensor, or partial discharge sensor.
Tu et al. teach wherein the monitoring device comprises at least one of a temperature sensor, current sensor, voltage sensor, or partial discharge sensor. (Note abstract)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Busemann et al. to include the teaching of Tu et al. because it would monitor the temperature of the cable joints. (Note TU et al. (Note abstract)

Regarding claim 11, Busemann et al. does not teach wherein the electrical cable monitoring system further comprises an environmental sensor attached to the interior surface of the body, wherein the environmental sensor is configured to generate data indicative of at least one of humidity, temperature, strain on the connector or power cable, or vibration.
Tu et al. teach wherein the electrical cable monitoring system further comprises an environmental sensor attached to the interior surface of the body, wherein the environmental sensor is configured to generate data indicative of at least one of humidity, temperature, strain on the connector or power cable, or vibration. (Note abstract and temperature sensor 5 of Fig. 2)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Busemann et al. to include the teaching of Tu et al. because it would monitor the temperature of the cable joints. (Note TU et al. (Note abstract)

Regarding claim 30, Busemann et al. does not teach wherein the monitoring device comprises at least one of a temperature sensor, current sensor, voltage sensor, or partial discharge sensor, wherein the method further comprises engaging at least one of the temperature sensor, the current sensor, the voltage sensor, or the partial discharge sensor with at least one of the cable accessory or the electrical cable.
Tu et al. teach the monitoring device comprises at least one of a temperature sensor, current sensor, voltage sensor, or partial discharge sensor,  (Note abstract), wherein the method further comprises engaging at least one of the temperature sensor, the current sensor, the voltage sensor, or the partial discharge sensor with at least one of the cable accessory or the electrical cable. (Note temperature sensor 7,  Fig. 2)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Busemann et al. to include the teaching of Tu et al. because it would monitor the temperature of the cable joints. (Note TU et al. (Note abstract)


Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Busemann et al. (EP 280277 A1, cited by applicant) in view of Shaw et al. (US 20190128927).
Busemann et al. teach the instant invention except:
Regarding claim 6, Busemann et al. does not teach monitoring device comprises at least one of a coil or a current transformer, wherein the coil or the current transformer is configured to sense a current in the electrical cable.
Shaw et al. teach monitoring device comprises at least one of a coil or a current transformer, wherein the coil or the current transformer is configured to sense a current in the electrical cable. (Note abstract)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Busemann et al. to include the teaching of  Shaw et al. because it would allow the current of submerged cables to be detected. (Note Busemann et al. abstract) 
Regarding claim 12, Busemann et al. does not teach wherein the body incudes at least one reinforcing structure to mechanically protect the monitoring device.
Shaw et al. teach wherein the body incudes at least one reinforcing structure to mechanically protect the monitoring device. (Note abstract for submersible which suggest reinforcement for protecting from liquid)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Busemann et al. to include the teaching of  Shaw et al. because it would allow the current of submerged cables to be detected. (Note Busemann et al. abstract) 

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Busemann et al. (EP 280277 A1, cited by applicant) in view of Cota (US 5502374).
Busemann et al. teach the instant invention except:
Regarding claim 25, Busemann et al. does not teach wherein the body comprises a first body segment and a second body segment, and wherein the second body segment comprises a plurality of interlacing fingers, wherein the interlacing fingers are configured to conform to a circumference of the electrical cable or a circumference of the cable accessory.
Cota et al. teach wherein the body comprises a first body segment (402, Fig. 9) and a second body segment (400, Fig. 9), and wherein the second body segment comprises a plurality of interlacing fingers, wherein the interlacing fingers are configured to conform to a circumference of the electrical cable or a circumference of the cable accessory. (Note fingers 408 Fig. 9)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Busemann et al. to include the teaching of Cota et al. because it would help firmly engage the cable. (Note Cota column 10, lines 14-16) 


Allowable Subject Matter
Claims 2, 27 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858